EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Nhale, Inc. (the "Company") on Form 10-K for the year ended May 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lance Williams, Chairman of the Board, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of the Company. Date:January 15, 2015 /s/ Lance Williams Lance Williams Chairman of the Board and CEO (Principal Executive Officer and Principal Financial Officer)
